NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL CHAVEZ GARCIA; et al.,                   No.    21-70140

                Petitioners,                    Agency Nos.       A203-573-604
                                                                  A203-573-605
 v.                                                               A203-573-606
                                                                  A203-573-607
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Daniel Chavez Garcia, his wife, and their two children, natives and citizens

of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order summarily dismissing their appeal from an immigration judge’s decision

denying their application for asylum, withholding of removal, and relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s decision to summarily

dismiss an appeal. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing petitioners’

appeal as untimely where it was filed over a week past the deadline and petitioners

offered no explanation for the delay. See 8 C.F.R. § 1003.1(d)(2)(i)(G); Zetino v.

Holder, 622 F.3d 1007, 1012 (9th Cir. 2010) (BIA does not abuse its discretion

where it does not act “arbitrarily, irrationally, or contrary to the law.” (internal

citation and quotation marks omitted)). To the extent that petitioners contend, in

their opening brief, that the filing delay was on account of the Covid-19 pandemic,

we lack jurisdiction to consider their contention. See Barron v. Ashcroft, 358 F.3d

674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review issues or claims not

presented to the agency). We do not address petitioners’ contentions as to the

merits of their asylum, withholding of removal, or CAT claims because the BIA

did not deny relief on those grounds. See Santiago-Rodriguez v. Holder, 657 F.3d

820, 829 (9th Cir. 2011) (“In reviewing the decision of the BIA, we consider only

the grounds relied upon by that agency.” (citation and internal quotation marks

omitted)).




                                            2                                     21-70140
      Petitioners’ request, raised in their opening brief, that the court consider

materials outside of the administrative record is denied. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     21-70140